Citation Nr: 0122141	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  99-20 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).

In January 2000, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

The Board notes that the veteran had requested a hearing with 
a traveling section of the Board.  The record reflects that 
he was scheduled to have a hearing before the Board in July 
2001 and that he failed to appear.  A request for 
postponement was not received and granted, and thus, the 
Board finds that there is no Board hearing pending at this 
time.  See 38 C.F.R. § 20.702(d) (2000) (if the veteran fails 
to appear for a scheduled hearing and request for 
postponement has not been received and granted, case will be 
processed as though request for hearing has been withdrawn).

FINDINGS OF FACT

1.  The veteran has cervical spondylosis with disc herniation 
at C5-C6, mood disorder, hypertension, flexion deformity of 
the right fifth finger, symptoms related to back pain, and 
symptoms related to a gastrointestinal disorder.  

2.  The disabilities of cervical spondylosis with disc 
herniation at C5-C6, mood disorder, hypertension, flexion 
deformity of the right fifth finger, symptoms related to back 
pain, and symptoms related to a gastrointestinal disorder are 
reasonably shown to permanently preclude him from engaging in 
substantially gainful employment consistent with his age, 
education, and occupational history. 



CONCLUSION OF LAW

The veteran is unemployable due to permanent disability.  
38 U.S.C.A. §§ 1155, 5102, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.342 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking pension benefits based on non-service-
connected disabilities.  The Board notes that the veteran is 
not service connected for any disabilities.  VA shall pay 
pension to a veteran who served for 90 days or more during a 
period of war, and who is permanently and totally disabled 
from non-service-connected disability or disabilities that 
is/are not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1521 (West 1991).  In addition, 
the Board notes that it is satisfied that all facts relevant 
to the veteran's claim for pension have been properly 
developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of this 
claim.

Under 38 U.S.C.A. § 501 (West 1991), the Secretary of VA has 
the authority to prescribe all rules and regulations which 
are necessary or appropriate to carry out the laws 
administered by the VA.  With regard to claims for pension 
benefits, the Secretary's authority to prescribe regulations 
providing for determinations of permanent and total 
disability may be based in whole or in part upon subjective 
criteria.  Talley v. Derwinski, 2 Vet App. 282, 285 (1992).  
Both objective and subjective standards are often set forth 
within the same statutory provision or regulation. 

With reference to the permanence of a disability, the Board 
points out that the latter part of 38 U.S.C.A. § 1502(a) 
(West 1991), subjectively defines permanence, stating that 
permanent and total disability will be held to exist where 
the person is unemployable as a result of a disability 
reasonably certain to last throughout the remainder of the 
person's life.  Talley, 2 Vet. App. at 285.  This definition 
of permanence is also set forth in 38 C.F.R. §§ 3.340(b), 
4.15 (2000).

Objective criteria to establish permanence of a disability 
are also provided in 38 U.S.C.A. § 1502.  A finding of 
permanent and total disability is warranted where the person 
experiences any disability which is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  The "average person" standard is 
implemented by VA regulations, including 38 C.F.R. § 3.340(a) 
and 38 C.F.R.§ 4.15 (2000), which also adds that the total 
rating is based primarily upon the average impairment in 
earning capacity, i.e., the economic or industrial handicap 
which must be overcome.  In addition, 38 U.S.C.A. 
§ 1502(a)(2) (West 1991) essentially provides that permanent 
and total disability may exist in any disorder determined by 
the Secretary to be of such a nature and extent as to justify 
that persons suffering therefrom are permanently and totally 
disabled.

A total disability rating is based primarily upon the average 
impairment in earning capacity.  38 C.F.R. § 4.15 (2000).  
The VA's Schedule for Rating Disabilities also provides a 
means for objective determination of total disability.  When 
impairment is commensurate with a 100 percent rating in 
accordance with schedular criteria, a total rating on a 
schedular basis is warranted.  38 C.F.R. § 3.340(a)(2) 
(2000).  Under section 4.17 of title 38 of the Code of 
Federal Regulations, it provides that all veteran's basically 
eligible and unable to secure or follow a substantially 
gainful occupation by reason of disability likely to be 
permanent shall be rated permanently and totally disabled.  
For pension purposes, the permanence of the percentage 
requirements of 38 C.F.R. 4.16 (2000) is a requisite.  
38 C.F.R. § 4.17.

In making such determinations, marginal employment may be 
consistent with unemployability if the restriction of 
securing or retaining better employment is due to disability.  
Id. at (a).  Marginal employment consists of employment as, 
for example, a self- employed farmer, while employed in his 
own business, or at odd jobs or while employed at less than 
half the usual remuneration.  Id.

In determining eligibility for pension benefits, subjective 
factors are also for consideration with regard to both 
permanence of the disability and total disability.  As noted 
above, pension is payable to a veteran with the requisite 
service who is unemployable as a result of disability 
"reasonably certain" to last throughout the lifetime of the 
disabled person.  Talley, 2 Vet. App. at 285; 38 U.S.C.A. 
§ 1502(a) (West 1991).  Subjective factors for consideration 
are also included in 38 C.F.R. § 4.15, which provides that in 
individual cases, full consideration will be given to such 
factors as unusual physical or mental effects in individual 
cases, peculiar effects of occupational activities, defects 
in physical or mental endowment preventing the usual amount 
of success in overcoming the handicap of disability, and the 
effect of combinations of disabilities.  In addition, 
38 C.F.R. § 4.17(b) (2000) states that where the veteran 
fails to meet the percentage requirements, but meets basic 
eligibility criteria and is unemployable, consideration of 
38 C.F.R. § 3.321(b)(2) (2000) is appropriate.  In turn, 
38 C.F.R. § 3.321(b)(2) provides that where the veteran does 
not meet the percentage requirements of the Rating Schedule, 
but is unemployable by reason of age, occupational 
background, or other related factors, a permanent and total 
disability rating on an extra-schedular basis is warranted.

The RO has determined that the veteran has the following 
disabilities with the following ratings: cervical spondylosis 
with disc herniation at C5-C6 and C6-C7, evaluated as 
30 percent disabling; mood disorder, evaluated as 30 percent 
disabling; hypertension, evaluated as 10 percent disabling; 
and flexion deformity of the right fifth finger, evaluated as 
noncompensably disabling.  This establishes a combined 
evaluation of 60 percent, which does not meet the schedular 
criteria.  However, when considering the claim on an 
extraschedular basis, the Board notes that the veteran has 
asserted that his low back affects his ability to work.  When 
the veteran was examined in November 1998, x-rays of the 
lumbar spine showed no abnormal findings.  The examination 
report shows the veteran had limitation of motion of the 
lumbar spine, and straight leg raising was positive at 
20 degrees.  The examiner, however, did not enter a diagnosis 
related to the veteran's lumbar spine.  A January 7, 2000, VA 
outpatient treatment report shows an assessment of possible 
right leg sciatica.  The VA examiner noted that a lumbar 
magnetic resonance image (MRI) would be done.  In a January 
18, 2001, VA outpatient treatment report, the examiner 
diagnosed the veteran with lumbago and noted that he was 
"await(ing) MRI results."  The Board notes that the VA 
treatment reports do not include a lumbar MRI.  Although 
November 1998 x-rays of the lumbar spine were negative, x-
rays do not necessarily show whether disc herniation is 
present.  The Board finds that although the RO has not 
considered that the veteran has a low back disorder, the 
Board finds that such disorder exists and affects his ability 
to work.

Additionally, at the time the veteran applied for pension 
benefits, he stated that he had ulcers.  At the time of the 
November 1998 examination report, the veteran did not address 
his ulcers or the manifestations of his gastrointestinal 
disorder, and thus the examiner did not address such 
disorder.  The VA outpatient treatment reports show 
complaints of heartburn.  Thus, resolving all doubt in favor 
of the veteran, the Board finds that the veteran has a 
gastrointestinal disorder as well, which must be considered 
in determining whether the veteran is unable to work.  

The veteran was born in February 1955.  He has reported that 
he attended high school until the 10th grade, but eventually 
received his equivalency of a high school diploma.  He stated 
he was in the maintenance business until 1990, at which time 
he became self employed and would do handy work here and 
there.  He testified that he had not worked on a regular 
basis since 1990, had made about $3,000 per year in his 
maintenance business, but had not worked at all the previous 
year.  He asserted at his January 2000 RO hearing that his 
low back disorder and his cervical spine disorder affect his 
ability to continue doing maintenance work.

The Board has thoroughly reviewed the evidence of record, 
including the veteran's January 2000 testimony and in 
consideration of the veteran's education, occupational 
background, and related factors, the Board concludes that the 
evidence is at least in equipoise as to whether the veteran 
is entitled to a permanent and total disability evaluation 
for pension purposes.  Although there are indications that 
the record would benefit from additional development of the 
evidence, it is apparent that there is an element of doubt as 
to whether the veteran is a viable candidate for employment 
pursuits which could be considered gainful in nature.  
Accordingly, resolving doubt in the veteran's favor as 
required by the regulations, the Board finds that the veteran 
is entitled to a permanent and total disability evaluation 
for pension purposes. 



ORDER

Entitlement to a permanent and total disability evaluation 
for pension purposes is granted, subject to the laws and 
regulations governing the award of monetary benefits. 



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



